DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 24, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 9, 11 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kleinatland (US 4,134,636; hereinafter Kleinatland).
	Regarding claim 1, Kleinatland discloses a trim cover kit (see figure 1) for installing electrical junction boxes to framing of a wall, comprising: an electrical junction box  (12) operatively configured to be installed in an opening in a wall structure (32) and secured to framing of the wall structure (column 2 lines 66-68) ; an electrical outlet (16); a trim cover (14), comprising: an interior surface; an exterior surface (see figure 1); a distal border (28) capable of covering the opening in the wall structure (see figures 4 and 6) ; a proximal border (see figure 1) with an opening for the electrical outlet (16), the proximal border having sides; proximal flashing (26) on the sides of the proximal border to secure the trim cover (14) within the opening in the wall structure (see figure 4) and to protect against contact with wiring and/or terminal screws (see figure 4); one or more retaining screw guides (36) for fastening the trim cover (14) to the electrical junction box (12); one or more alignment fasteners (34) located near the proximal border (see figure 1) of the trim cover (14) for securing the trim cover (14) to the electrical outlet (16); and a faceplate cover (18) configured to fasten to the electrical outlet (see figures 4 and 5).
	Regarding claim 2, Kleinatland discloses the trim cover (see figure 1), further comprising a beveled edge portion (see figure 1) on the distal border (28).
	Regarding claim 3, Kleinatland discloses the trim cover (see figure 1), further comprising a paintable exterior surface (see figure 1). 
	Regarding claim 5, Kleinatland discloses the trim cover (see figure 1) of claim 1, wherein the trim cover (14) is comprised of a polymeric material (column 2 lines 66-67).
Regarding claim 8, Kleinatland discloses the trim cover (see figure 1), further comprising a level indicator (36, see figure 1).
Regarding claim 9, Kleinatland discloses the trim cover (see figure 1), wherein the interior surface (see figure 7) has an adhesive (60) applied.
Regarding claim 11, Kleinatland discloses the trim cover (see figure 1), wherein the electrical outlet (16) is for an electrical lighting switch (column 2 lines 61-64).
Regarding claim 13, Kleinatland discloses the trim cover (see figure 1), wherein the proximal flashing (26) is provided along the proximal border and further reduces cold air flow (see figures 1 and 2).

4.	Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gretz (US 11,258,243).
	Regarding claim 1, Gretz discloses a trim cover kit (see figure 1) for installing electrical junction boxes to framing of a wall, comprising: an electrical junction box  (58) operatively configured to be installed in an opening in a wall structure (66) and secured to framing of the wall structure (66) ; an electrical outlet (70); a trim cover (20), comprising: an interior surface; an exterior surface (see figure 1); a distal border (39) capable of covering the opening in the wall structure (see figures 10) ; a proximal border (33) with an opening (32) for the electrical outlet (70), the proximal border (33) having sides; proximal flashing (48) on the sides of the proximal border to secure the trim cover (20) within the opening in the wall structure (see figure 10 or 15) and to protect against contact with wiring and/or terminal screws (see figure 15); one or more retaining screw guides (34) for fastening the trim cover (20) to the electrical junction box (58); one or more alignment fasteners (62) located near the proximal border (see figure 8) of the trim cover (20) for securing the trim cover (20) to the electrical outlet (70; see figure 10); and a faceplate cover (18) configured to fasten to the electrical outlet (see figure 10).
	Regarding claim 2, Gretz discloses the trim cover (see figure 1), further comprising a beveled edge portion (see figure 1) on the distal border (39).
	Regarding claim 3, Gretz discloses the trim cover (see figure 1), further comprising a paintable exterior surface (see figure 1). 
Regarding claim 4, Gretz discloses the trim cover (see figure 1), wherein the trim cover (20) is comprised of a metal (column 4 lines 38-40).
	Regarding claim 5, Gretz discloses the trim cover (see figure 1), wherein the trim cover (20) is comprised of a polymeric material (column 4 lines 38-40).
Regarding claim 6, Gretz discloses the trim cover (see figure 1), wherein the trim cover (20) is comprised of a paper material (column 4 lines 41-51; different materials, such as paper, can be used to make the trim cover without departing from the scope of the invention).
Regarding claim 7, Gretz discloses the trim cover (see figure 1), wherein the trim cover (20) is comprised of a wood material (column 4 lines 41-51; different materials, such as wood, can be used to make the trim cover without departing from the scope of the invention).
Regarding claim 8, Gretz discloses the trim cover (see figure 1), further comprising a level indicator (36, see figure 1).
Regarding claim 11, Gretz discloses the trim cover (see figure 1), wherein the electrical outlet (70) is for an electrical lighting switch (see figure 10; column 4 lines 41-51; switches can be used instead of outlets).
Regarding claim 12, Gretz discloses the trim cover (see figure 1), further comprising ridges (38; head of screw 76) on the interior surface of the trim cover (20) that provides stability against the wall structure (66)
Regarding claim 13, Gretz discloses the trim cover (see figure 1), wherein the proximal flashing (48) is provided along the proximal border and further reduces cold air flow (see figures 8-15; see abstract).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gretz (US 11,258,243) in view of Shotey et al (US 4,988,832; hereinafter Shotey).
Regarding claim 10, Gretz discloses the claimed invention except for the interior surface and the proximal flashing has a rubber compound applied for weatherproofing. Shotey teaches a trim cover (12) having an interior surface and the proximal flashing (18) has a rubber compound (58) applied for weatherproofing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Gretz’s trim cover with a rubber compound as taught by Shotey to provide the trim cover with sealing means for protection against the ingress of dirt and liquids.

	Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guthmiller (US D933,019), Coscarella (US 9,883,602), Kallie (US 9,515,468), Rose (US 9,258,919), Gagne et al (US 9,209,611), Maccarone (US 9,048,646), Gretz (US 8,933,331 and US 6,369,322), Rose (US 8,648,256), Kling, Jr et al (US 7,235,739) and Lloyd (US 11,271,380) disclose a trim assembly.

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

November 19, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841